DETAILED ACTION
The instant application having Application No. 16/898,813 filed on June 11, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on February 3, 2020 (China CN202020150610.0).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on June 11, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated August 25, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aspect “when viewed in a direction that is parallel to the optical axis, the electrical connection portion overlaps the elastic element” from claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In particular, the specification states that Figs. 9 and 10 depict this feature, but that is not the case as explained in detail in the 35 USC §112 (b) rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “overlap” in claim 20 appears to be used by the claim to mean “is co-extensive with,” while the accepted meaning is “extend over so as to cover partly.” The term is indefinite because the specification does not clearly redefine the term.
In particular, in reference to Figs. 9 and 10, paragraph [0032] of the specification recites: “The  electrical connection portion 3-324 is connected to the elastic element 3-400. As shown in FIG. 10, when viewed in a direction that is parallel to the optical axis 3-0, the electrical connection portion 3-324 overlaps the elastic element 3-400.”
Neither of these aspects are shown in Figs. 8-10. The portion marked as the electrical connection portion 3-324 in Figs. 9 and 10 is the exact same portion that is marked as elastic element 3-400 in Fig. 8. Given that 3-335’ in Fig. 8 is the second flat portion of the metal substrate, the elastic element 3-400 can only extend between 3-335’ and the distal end of the spring which ends in a triangular portion. It is this triangular portion which allows for an electrical connection to be made by the elastic element to a power source on the base. Thus the “electrical connection portion” should include this distal end in order for it to act as an electrical connection portion. However, in Figs. 9 and 10, 3-324 points to the long straight portion of 3-400. Thus it appears from the Figs. that the elastic element 3-400 and the electrical connection portion 3-324 are one and the same thing. Furthermore, even if 3-400 were considered to be a first portion of the elastic element that is connected to 3-335, and 3-324 were considered to be a second portion of the elastic element that is connected to the triangular distal end, those two portions occupy the same X-Y plane and do not overlap when views in a direction that is parallel to the optical axis.
For the purpose of examination claim 20 will be interpreted as if it recited “wherein extends from the elastic element to a base.”
Note that even if the above interpretation was the intended meaning, appropriate amendment is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. US-11422332; US-11422334; US-11422357; US-11422333; US-11397369; US-11340418; US-11322628; US-11320629; US-11314038; US-11300803; US-11294140; US-11294141; US-11287605; US-11256063; US-11320625; US-11223754; US-11215783; US-11204480; US-11262528; US-11314037; US-11187965; US-11287725; US-11181669; US-11131827; US-11314033; US-11106000; US-11067823; US-11032472; US-10969561; US-11422330; US-10942298; US-10976476; US-11002891; US-11029453; US-11086050; US-11125920; US-11397304; US-10935809; US-10901171; US-10904440; US-11159729; US-10866394; US-10866385; US-10816874; US-10809487; US-10761291; US-10764475; US-10754124; US-10747088; US-10750065; US-10718952; US-10712580; US-10705311; US-10700119; US-10656431; US-10649172; US-10641984; US-10634929; US-11300804; US-10620397; US-10616487; US-10606022; US-11256058; US-10520697; US-10495897; US-10447931; US-11095819; US-10432834; US-10423005; US-11428949; US-10416532; US-11181713; US-10371960; US-11256107; US-10365500; US-10338403; US-10303042; US-10627701; US-11397370; US-10261284; US-10254505; US-10203471; US-10203516; US-10502974; US-10185115; US-10962735; US-10168506; US-10613295; US-11256065; US-10139586; US-10830981; US-10133038; US-10101595; US-9927681; US-9904072; US-9785038; US-9772506; US-9491362; US-9341860 US-10895755; US-10823933; US-10690880; US-11378771; US-10401641; US-8531534; and US-10345613-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above 106 patents contain the terms optical, fixed, movable, driving, elastic and connecting or synonyms thereof within their claims.
The synonyms used to determine these instances of double patenting were as follows:
optical
optical or camera or lens
fixed
fixed or base or frame or casing
movable
holder or bobbin or movable or holding or moving
driving
drive or driver or driving or (coil and magnet) or electromagnet or electromagnetic
elastic
elastic or resilient or spring or flexible or elastically or resiliently or springing
connecting
(connect or connection or connecting or attach or attaching or attachment or couple or coupling or affix or affixing or join or joining) near4 (elastic or resilient or spring or flexible or elastically or resiliently or springing)


	An ordinary skilled artisan in the field of lens drivers would understand that if each of the elements: an optical element, a fixed portion, a movable portion, a driving portion, an elastic element and a connecting element, are present in the claims then the claims would either anticipate or render the instant claim 1 obvious.
	Note that, even if the different elements were taught in claims that did not all depend from one another, the patented claims above would still render the instant claim obvious because the claimed arrangement of the optical element, fixed portion, movable portion, driving portion, elastic element and connecting element are ubiquitous in the field of lens drivers as a standard configuration to facilitate the auto-focusing (AF) and/or image stabilization (OIS) functions of an optical device. Thus one would have been motivated to include such elements and configure them as claimed for the purpose of facilitating AF or OIS functionality.

	To illustrate the above, the following two obviousness-type double patenting rejections are entered.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10,684,447. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant application 16/898813
Patent 10,684,447
Explanation as needed
1. An optical element driving mechanism 

having an optical axis 



comprising:
a fixed portion;




a movable portion, moving relative to the fixed portion;






a driving portion, driving the movable portion to move relative to the fixed portion;











and an elastic element, connecting the fixed portion and the movable portion.
1. An optical driving mechanism, 

…an optical axis of the optical element


comprising: a frame body; 
… move along an optical axis of the optical element relative to the frame body


a holding member, movably disposed in the frame body … drive the holding member and the optical element to move along an optical axis of the optical element relative to the frame body;

a plate coil, disposed on the holding member; and a magnet, disposed on the frame body, wherein the magnet corresponds to the plate coil; wherein the plate coil acts with the magnet to generate an electromagnetic force to drive the holding member and the optical element to move along an optical axis of the optical element relative to the frame body; 

6. …wherein the optical driving mechanism further comprises a conductive element, disposed on the holding member and electrically connected to the protruding portions.
7. The optical driving mechanism as claimed in claim 6, wherein the conductive element is a resilient element for connecting the frame body and the holding member.



the optical axis of the optical element is an optical axis of the optical driving mechanism.

the holding member moves relative to the frame body, thus the frame body is a fixed portion with respect to the holding member.






















the conductive element is a resilient member, i.e. and elastic element, and it is for connecting the frame body and the holding member.




2. The optical element driving mechanism as claimed in claim 1, wherein the driving portion comprises a plate coil, 










the plate coil has a plane, 



and the plate coil is connected to the elastic element.
1. a plate coil, disposed on the holding member; and a magnet, disposed on the frame body, wherein the magnet corresponds to the plate coil; wherein the plate coil acts with the magnet to generate an electromagnetic force to drive the holding member and the optical element to move along an optical axis of the optical element relative to the frame body;





5. wherein the plate coil comprises two protruding portions
6. a conductive element … electrically connected to the protruding portions.
7. wherein the conductive element is a resilient element for connecting the frame body and the holding member.














It is a “plate” coil, i.e. is in the form of a plate, thus has a plane.




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 10,409,028. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant application 16/898813
Patent 10,409,028
Explanation as needed
1. An optical element driving mechanism 


having an optical axis 



comprising:
a fixed portion;














a movable portion, moving relative to the fixed portion;




a driving portion, driving the movable portion to move relative to the fixed portion;






and an elastic element, connecting the fixed portion and the movable portion.
1. A lens driving module for holding and moving a lens, comprising:

an optical axis of the lens



a plurality of first magnetic members, having a longitudinal structure, wherein the driving coil is disposed between the first magnetic members …the lens holder moves relative to the first magnetic members and the second magnetic members along a first direction,
…
11. a frame, receiving the lens holder, wherein the first magnetic members and the second magnetic members are affixed to the frame;

1. a lens holder … the lens holder moves relative to the first magnetic members and the second magnetic members along a first direction,

a driving coil, … a plurality of first magnetic members, … when a first current flows through the driving coil, the lens holder moves relative to the first magnetic members and the second magnetic members along a first direction,

11. a first elastic member, connecting the lens holder and the frame; and a second elastic member, connecting the lens holder and the frame,




The optical axis of the lens is an optical axis of the optical driving mechanism.

The lens holder moves relative to the magnetic members, thus the magnetic members and the frame to which they are affixed are a fixed portion with respect to the lens holder. 
















The coil and magnetic members are a driving portion in that they drive the lens holder to move relative to the magnetic members.




the first elastic member and/or the second elastic member are an elastic element.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. USPGPub 2018/0100987 (hereafter Wu).
Regarding claim 1, Wu teaches “An optical element driving mechanism (optical driving mechanism 100) having an optical axis (paragraph [0046]: “an optical axis O of the optical element”) comprising:
a fixed portion (frame body 112);
a movable portion (holding member 108), moving relative to the fixed portion (paragraph [0007]: “the holding member and the optical element to move along an optical axis of the optical element relative to the frame body.”);
a driving portion (first coil CL11, second coil CL12, first magnet M11 and second magnet M12), driving the movable portion to move relative to the fixed portion (paragraph [0045]: “When a current is applied to the first coil CL11 and the second coil CL12, the first coil CL11 and the second coil CL12 can respectively act with the first magnet M11 and the second magnet M12 to generate an electromagnetic force, so as to drive the holding member 108 and the optical element to move relative to the frame body 112 along the Z-axis.”);
and an elastic element (either or both of first resilient element 106 and second resilient element 110), connecting the fixed portion and the movable portion (paragraph [0051]: “The outer peripheral portion of the first resilient element 106 is fixed to the four columns 1122, and the outer peripheral portion of the second resilient element 110 is fixed to the accommodating slot 1123. Moreover, the inner peripheral portions of the first resilient element 106 and the second resilient element 110 are respectively connected to the upper and lower sides of the holding member 108”).”
Regarding claim 2, Wu teaches “the optical element driving mechanism as claimed in claim 1, wherein the driving portion comprises a plate coil (paragraph [0053]: “the first coil CL11 and the second coil CL12 are plate coils”), the plate coil has a plane (see vertical planes thereof in Fig. 2), and the plate coil is connected to the elastic element (paragraph [0052]: “the second resilient element 110 is disposed on the holding member 108 and includes two electrical connecting portions 1101, and the electrical connecting portions 1101 are electrically connected to the first coil CL11 through solders 114.”).”
Regarding claim 3, Wu teaches “the optical element driving mechanism as claimed in claim 2, wherein the movable portion has a groove (groove 1082), and the plate coil is disposed on the groove of the movable portion (paragraph [0047]: “the groove 1082 can be formed between two corresponding constraining portions 1083 for accommodating the coils mentioned before. In this embodiment, the coil (such as first coil CL11) can be completely accommodated in the groove 1082, but it is not limited thereto. For example, a part of the first coil CL11 is accommodated in the groove 1082.”), and the plane is parallel with the optical axis (Fig. 2 see vertical plane of CL11 and CL12 that are parallel to the optical axis O).”
Regarding claim 4, Wu teaches “the optical element driving mechanism as claimed in claim 2, wherein when viewed in a direction that is parallel to the optical axis, the plate coil partially overlaps the movable portion (paragraph [0047]: “In this embodiment, the coil (such as first coil CL11) can be completely accommodated in the groove 1082, but it is not limited thereto. For example, a part of the first coil CL11 is accommodated in the groove 1082.” If the coil is completely accommodated in groove 1082, then the plate coil fully overlaps the movable portion and thus partially overlaps the movable portion. If only a part of coil CL11 is accommodated in groove 1082, then the plate coil partially overlaps the movable portion).”
Regarding claim 5, Wu teaches “the optical element driving mechanism as claimed in claim 2, further comprising a welding portion (first welding surface SS1 and second welding surface SS2) connected to the plate coil and the elastic element (paragraph [0052]: “each electrical connecting portion 1101 has a first welding surface SS1, and each protruding portion CLP of the first coil CL11 has a second welding surface SS2. The solder 114 is configured to contact the first welding surface SS1 and the second welding surface SS2, and then the solder 114 is heated, so that the electrical connecting portion 1101 and the first coil CL11 are welded to each other via the first welding surface SS1 and the second welding surface SS2.”).”

Claims 1-2, 4, 6-9, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brodie et al. US 10,638,031 (hereafter Brodie).
Regarding claim 1, Brodie teaches “An optical element driving mechanism (camera module 100 with a voice coil motor (VCM) actuator that moves a lens 102 and lens carrier 106, see col. 7 lines 34-50) having an optical axis (optical axis 104) comprising:
a fixed portion (static member 120 with image sensor, see col. 7 lines 41-44 “the camera module 100 may include a lens 102, an image sensor (e.g., the image sensor described below with reference to FIG. 9), and a VCM actuator.”, thus although not depicted in Fig. 2, the static member is where the image sensor resides);
a movable portion (lens 102 and lens carrier 106), moving relative to the fixed portion (col. 1 lines 45-47: “shift the lens, relative to the image sensor”);
a driving portion (VCM actuator), driving the movable portion to move relative to the fixed portion (col. 1 lines 14-17: “voice coil motor (VCM) camera actuator that includes an additive coil structure for shifting a lens along one or multiple axes”);
and an elastic element (col. 2 lines 56-58: “a spring that connects the coil structure to a static member of the camera.”), connecting the fixed portion and the movable portion (col. 8 lines 5-8: “a spring 118 that connects the additive coil structure 110 to a static member 120” and col. 7 lines 51-54: “the additive coil structure 110 may include a base portion 112 and at least one folded portion 114. The base portion 112 may be attached to the lens carrier 106”, thus the spring 118 connects the fixed portion/static member 120 to the movable portion/lens carrier 106 via the coil structure 110).”
Regarding claim 2, Bodie teaches “the optical element driving mechanism as claimed in claim 1, wherein the driving portion comprises a plate coil (see plate shape of the straight portion 214 of each folded portion 204, 206, 208 and 210), the plate coil has a plane (see vertical planes of portion 214 of 204, 206, 208 and 210), and the plate coil is connected to the elastic element (col. 9 lines 46-62: “In various examples, the electrodes 302 may allow for a spring (e.g., the spring 118 described above with reference to FIG. 1) to be coupled to the additive coil structure 300. For instance, the spring may be coupled to the additive coil structure 300 via the electrodes 302. …In some examples, the spring that is coupled to the additive coil structure 300 may be similar to the spring 402 described below with reference to FIGS. 4A and 4B. However, the spring that is coupled to the additive coil structure 300 may be formed separately from the additive coil structure 300, whereas the spring 402 in FIGS. 4A and 4B is formed together with the additive coil structure 400.).”
	Regarding claim 4, Brodie teaches “the optical element driving mechanism as claimed in claim 2, wherein when viewed in a direction that is parallel to the optical axis, the plate coil partially overlaps the movable portion (see how the base portion 112, which is part of the coil structure 110, overlaps the lens carrier 106 in Fig. 1. Other portions of 110, such as folded portions 114 do not overlap the movable portion, thus the coil structure partially overlaps the movable portion).”
Regarding claim 6, Brodie teaches “The optical element driving mechanism as claimed in claim 2, further comprising a metal substrate (col. 10 lines 36-37:“a metal substrate”), and the plate coil is integrally formed with the metal substrate (col. 10 lines 36-37:“a metal substrate that is used in an additive process to form part or all of the additive coil structure 400”).”
Regarding claim 7, Brodie teaches “the optical element driving mechanism as claimed in claim 6, wherein the metal substrate has a substrate plane, and the substrate plane is parallel with the plane of the plate coil (given the process of forming the coil structure of Fig. 8, the coils 220, 222, 224 and 226 are formed by plating the seed layer on the metal substrate, thus planar structures of additive coil 400 in Figs. 4A and 4B are planes of the substrate within which the planes of the coils reside).”
Regarding claim 8, Brodie teaches “the optical element driving mechanism as claimed in claim 6, wherein when viewed in a direction that is perpendicular to the optical axis, the metal substrate overlaps the plate coil (see Fig. 5).”
Regarding claim 9, Brodie teaches “the optical element driving mechanism as claimed in claim 6, wherein the metal substrate has a protruding portion (col. 9 lines 39-41: “the electrodes 302 may be formed on the base portion 202 and/or the folded portions of the additive coil structure 300.”), and the protruding portion is connected to the elastic element (col. 9 lines 46-48: “the electrodes 302 may allow for a spring (e.g., the spring 118 described above with reference to FIG. 1) to be coupled to the additive coil structure 300.”).”
Regarding claim 12, Brodie teaches “the optical element driving mechanism as claimed in claim 2, further comprising a metal substrate (col. 10 lines 36-37: “a metal substrate”), the metal substrate is connected to the plate coil and the elastic element (col. 10 lines 34-37:“ the spring 402 may be formed, at least in part, of a metal substrate that is used in an additive process to form part or all of the additive coil structure 400” thus all of them are connected), and the plate coil, the elastic element, and the metal substrate are integrally formed (col. 10 lines 34-37:“ the spring 402 may be formed, at least in part, of a metal substrate that is used in an additive process to form part or all of the additive coil structure 400” thus all of them are integrally formed).”
Regarding claim 13, Brodie teaches (see examiner’s markup of Fig. 4B below) “the optical element driving mechanism as claimed in claim 12, wherein the metal substrate includes (given the process of forming the coil structure of Fig. 8, the coils 220, 222, 224 and 226 are formed by plating the seed layer on the metal substrate, thus all of the structures of the additive coil are also structures of the metal substrate upon which it was formed):
a main body portion (vertical portions in which the coils 220, 222 reside, circled with a solid line in Fig. 4B below), connected with the plate coil (the main body of the metal substrate is connected with coils 220, 224);
a curved portion (the curved portion of the folded configuration that connects the vertical plates to the ring-shaped body, circled with a dash-dot line in Fig. 4B below), connected to the main body portion (the curved portion is connected to the vertical plates), and one end of the curved portion extends in a direction that is parallel to the optical axis (the end of the curved portion that connects to the vertical plates extends parallel to the optical axis), and the other end of the curved portion extends in a direction that is perpendicular to the optical axis (the end of the curved portion that connects to the ring-shaped body extends perpendicular to the optical axis);
a first flat portion (the portion of the ring-shaped body from which the four folded portions extend, circled with a dashed line in Fig. 4B below), connected to the curved portion (see Fig. 4B); and
a second flat portion (the in-between portions of the ring-shaped body from which no folded portion is extending, circled with a dotted line in Fig. 4B below), connected to the first flat portion (all parts of the ring-shaped body are connected together) and the elastic element (see how the elastic element extends from the second flat portion marked in Fig. 4B below).”

    PNG
    media_image1.png
    581
    693
    media_image1.png
    Greyscale

Regarding claim 14, Bodie teaches “the optical element driving mechanism as claimed in claim 13, wherein the first flat portion extends in a direction that is perpendicular to the optical axis (the ring-shaped body extends perpendicular to the optical axis) and away from a center of the optical axis (the ring-shaped body extends from a inner peripheral side thereof which is closest to the optical axis to an outer peripheral side thereof which connects to the curved portion).”
Regarding claim 15, Bodie teaches “the optical element driving mechanism as claimed in claim 13, wherein the second flat portion extends in a direction that is perpendicular to the optical axis (the ring-shaped body extends perpendicular to the optical axis) and is close to a center of the optical axis (the inner peripheral side of the in-between parts of the ring-shaped body is closer to the center of the optical axis than the folded/plate coil portions).”
Regarding claim 16, Brodie teaches “the optical element driving mechanism as claimed in claim 13, wherein the second flat portion has a positioning portion (col. 8 lines 30-33: “The base portion 202 may be configured to be attached to attach to a moveable member” thus there exists a portion of the ring-shaped base portion 202 that is a positioning portion in that it attaches to the moveable member, lens carrier 106), and the second flat portion is connected to the movable portion through the positioning portion (col. 8 lines 30-33: “The base portion 202 may be configured to be attached to attach to a moveable member”).
Regarding claim 18, Brodie teaches “The optical element driving mechanism as claimed in claim 13, wherein when viewed in a direction that is parallel to the optical axis, the second flat portion overlaps the movable portion (Fig. 1, see how base portion 112 overlaps the lens carrier 106 in a direction that is parallel to the optical axis).”
Regarding claim 19, Brodie teaches “the optical element driving mechanism as claimed in claim 12, further comprising an electrical connection portion (col 2 lines 1-3: “the spring may include one or more electrical traces configured to route current to the at least one coil to drive the coil” these are channels 406 which extend from the first portion 404 to the static member), wherein the electrical connection portion is connected to the elastic element (see Fig. 4B, 406 is connected to 404), and the electrical connection portion, the plate coil, the elastic element, and the metal substrate are integrally formed (e.g. col. 1 lines 63-65: “the spring may be formed of a metal substrate from which the coil structure is additively formed”).”
Regarding claim 20, Brodie teaches “the optical element driving mechanism as claimed in claim 19, wherein when viewed in a direction that is parallel to the optical axis, the electrical connection portion overlaps the elastic element (406 extends from 404 to the base/static member 120 thus has the same configuration of that depicted in Figs. 8-10 in the instant application, and thus must meet the same limitations. See the 35 U.S.C. §112 (b) rejection above).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. US 10,638,031 (hereafter Brodie) as applied to claim 2 above, and further in view of Wu et al. USPGPub 2018/0100987 (hereafter Wu).
Regarding claim 5, Brodie teaches “the optical element driving mechanism as claimed in claim 2, further comprising a … portion connected to the plate coil and the elastic element (col. 9 lines 53-55: “electrodes 302 may provide a location to solder or otherwise attach one or more springs to the additive coil structure 300.”).”
However, Brodie does not specify that the solder location is a welding portion.
Wu teaches (claim 1) “An optical element driving mechanism (optical driving mechanism 100) having an optical axis (paragraph [0046]: “an optical axis O of the optical element”) comprising:
a fixed portion (frame body 112);
a movable portion (holding member 108), moving relative to the fixed portion (paragraph [0007]: “the holding member and the optical element to move along an optical axis of the optical element relative to the frame body.”);
a driving portion (first coil CL11, second coil CL12, first magnet M11 and second magnet M12), driving the movable portion to move relative to the fixed portion (paragraph [0045]: “When a current is applied to the first coil CL11 and the second coil CL12, the first coil CL11 and the second coil CL12 can respectively act with the first magnet M11 and the second magnet M12 to generate an electromagnetic force, so as to drive the holding member 108 and the optical element to move relative to the frame body 112 along the Z-axis.”);
and an elastic element (either or both of first resilient element 106 and second resilient element 110), connecting the fixed portion and the movable portion (paragraph [0051]: “The outer peripheral portion of the first resilient element 106 is fixed to the four columns 1122, and the outer peripheral portion of the second resilient element 110 is fixed to the accommodating slot 1123. Moreover, the inner peripheral portions of the first resilient element 106 and the second resilient element 110 are respectively connected to the upper and lower sides of the holding member 108”).”
(claim 2) “the optical element driving mechanism as claimed in claim 1, wherein the driving portion comprises a plate coil (paragraph [0053]: “the first coil CL11 and the second coil CL12 are plate coils”), the plate coil has a plane (see vertical planes thereof in Fig. 2), and the plate coil is connected to the elastic element (paragraph [0052]: “the second resilient element 110 is disposed on the holding member 108 and includes two electrical connecting portions 1101, and the electrical connecting portions 1101 are electrically connected to the first coil CL11 through solders 114.”).”
(claim 5) “the optical element driving mechanism as claimed in claim 2, further comprising a welding portion (first welding surface SS1 and second welding surface SS2) connected to the plate coil and the elastic element (paragraph [0052]: “each electrical connecting portion 1101 has a first welding surface SS1, and each protruding portion CLP of the first coil CL11 has a second welding surface SS2. The solder 114 is configured to contact the first welding surface SS1 and the second welding surface SS2, and then the solder 114 is heated, so that the electrical connecting portion 1101 and the first coil CL11 are welded to each other via the first welding surface SS1 and the second welding surface SS2.”).”
Brodie teaches the device of claim 5, except for specifying that the soldering performed was welding. 
Wu teaches that the soldered connection between the elastic and the coil can be a welding.
The examiner takes Official Notice that a welded connection is stronger than an only soldered connection. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the soldering method of Brodie, a welding-soldering method as taught by Wu, for the purpose of creating a stronger connection.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. US 10,638,031 (hereafter Brodie).
Regarding claims 10 and 11, Brodie teaches “the optical element driving mechanism as claimed in claim 6,” however, Brodie is silent regarding (claim 10) “wherein the metal substrate is closer to the movable portion than the plate coil” or (claim 11) “wherein the plate coil is closer to the movable portion than the metal substrate.”
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) See MPEP §2144.04(VI)(A).
Brodie discloses the claimed invention except for specifying which element of the metal substrate or the plate coil is closer to the movable portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose either of the two options “the metal substrate is closer to the movable portion than the plate coil” or “the plate coil is closer to the movable portion than the metal substrate”, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein when viewed in a direction that is parallel to the optical axis, the first flat portion partially overlaps the plate coil.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872